Citation Nr: 0520240	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a skull fracture with scalp laceration, cerebral 
concussion, and post-traumatic headaches.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1994 and November 1997 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A Board decision dated August 5, 1999, denied the veteran's 
claims.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's August 
5, 1999, decision and remanded the matter to the Board for 
further proceedings.

In October 2001, October 2003, and August 2004, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in June 2005.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran's residuals of a skull fracture with scalp 
laceration, cerebral concussion, and post-traumatic headaches 
are primarily manifested by headaches which are not very 
frequent and completely prostrating, and which do not result 
in prolonged attacks productive of severe economic 
inadaptability.

3.  The veteran's two service connected disabilities are: 
residuals of a skull fracture with scalp laceration, cerebral 
concussion, and post-traumatic headaches, evaluated as 30 
percent disabling; and residuals of a shell fragment wound to 
the bilateral buttocks, evaluated as non-compensably (zero 
percent) disabling.  His combined rating for compensation 
purposes is 30 percent.

4.  The veteran's service connected disabilities do not 
render him unemployable. 


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for residuals of a skull 
fracture with scalp laceration, cerebral concussion, and 
post-traumatic headaches are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.124a, 
Diagnostic Codes 8045, 8100 (2004).

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A remedial VCAA notice letter furnished by the VA Appeals 
Management Center (AMC) to the veteran in November 2004 
informed him of the evidence needed to substantiate his 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claims.  The AMC's letter also notified the 
veteran that he should submit any evidence he had which he 
thought was pertinent to his claims.  VA has thus provided 
the veteran with the four elements of notice listed in 
Pelegrini II and thereby fulfilled the duty to notify 
pursuant to the VCAA.

VA has also fulfilled the duty to notify pursuant to the 
VCAA.  VA obtained VA and private medical treatment records 
and other evidence identified by the veteran.  In addition, 
VA afforded the veteran several medical examinations to 
evaluate the nature and severity of his service connected 
disabilities.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to his claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.

II. Legal Criteria

A. Increased Evaluation  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004), pertaining 
to brain disease due to trauma, provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hypothetical diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated ten percent and no more under diagnostic code 9304, 
pertaining to dementia due to head trauma.  Ratings in excess 
of ten percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to 
migraine, provides that migraine with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants an evaluation of ten percent.  
Migraine with characteristic prostrating attacks occurring on 
an average once a month over the last several months warrants 
an evaluation of 30 percent.  Migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants the maximum schedular 
evaluation under Diagnostic Code 8100 of 50 percent. 

B. TDIU   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2004).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes, but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2004).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004). 

III. Factual Background

The record reveals that in April 1966 in Vietnam the veteran, 
who was serving as a medical corpsman, sustained a compound, 
comminuted fracture of the right frontal skull from grenade 
fragments and that in June 1966 he had a cerebral concussion.  
At a VA examination in January 1968, the veteran complained 
of headaches at times.  A special neurological examination 
was performed to determine any signs of residuals which might 
be found with reference to the head injury, skull fracture, 
which was entirely negative.  The veteran had a normal 
carriage, gait, and posture, and he had normal behavior and 
appearance.  He was alert and showed no impairment of finer 
movements or propriaceptive function.  Deep tendon reflexes 
were all present and normal in balance.  Romberg and Babinski 
were negative.  There was no evidence of facial weakness or 
abnormal eye  signs.  The pertinent diagnosis was residuals 
of scalp laceration with skull fracture.  The examiner 
reported that he had questioned the veteran about headaches 
and that he was unable to conclude that the veteran was 
describing an intractable kind of condition such as is often 
experienced by people who have a history of injury.  A rating 
decision in March 1968 granted service connection for 
residuals of skull fracture with scalp laceration and 
cerebral concussion and assigned an evaluation of ten percent 
under Diagnostic Code 9304.  Service connection for headaches 
was not granted at that time.

Records of a private hospital show that the veteran was 
admitted in December 1984 for evaluation of his complaint of 
right-sided headaches which he said had started one year 
earlier during a time of stress for him.  The pertinent 
discharge diagnosis was tension cephalgia.  It was thought 
that the veteran's headaches were being precipitated by 
stress.

In June 1989, the veteran was seen at a VA outpatient clinic 
for a complaint of severe, daily, right-sided headaches for 
six months.  Medication for headaches was prescribed.  

In a statement received in April 1990, the veteran said that 
he was experiencing frequent and very intense headaches which 
made him unable to concentrate on whatever task was at hand.  
He stated that, when all the hours were added up, he 
estimated that he was unable to perform his job one week out 
of each month.  

In June 1990, the veteran was evaluated by a VA neurologist 
who reported that he clearly had a severe headache problem.  
The neurologist thought that the delay of years between the 
veteran's head injury in service and the onset of the 
headaches made it difficult to say that the headaches were 
"post-traumatic" but that, on the other hand, the evidence 
on an MRI that the veteran had post-traumatic loss of brain 
substance made it difficult to state unequivocally that the 
veteran's headaches were not related to the in-service 
injury.

A rating decision in June 1990 expanded the grant of service 
connection for residuals of skull fracture with scalp 
laceration and cerebral concussion to include post-traumatic 
headaches and assigned an evaluation of 30 percent under 
Diagnostic Codes 8045-8100.

In March 1992 at a VA outpatient clinic, a nurse noted that 
the veteran was taking Tylenol # 3 [with codeine] for 
headaches.

An office record of a private physician in July 1982 noted 
that the veteran gave a history of headaches for the past few 
years which became significant six months earlier.  

In a February 1993 decision, an administrative law judge 
(ALJ) of the Social Security Administration (SSA) found that 
the veteran was entitled to disability benefits under laws 
administered by that agency.  In his decision, the ALJ made 
findings of fact that: medical evidence had shown that the 
veteran had severe impairments consisting of herniated disc 
disease of the lumbosacral spine and headaches due to cranial 
trauma; and the veteran's allegations of disabling pain and 
limitation of function were credible.  The medical evidence 
presented to the SSA ALJ showed that in October 1990 the 
veteran underwent a laminectomy, discectomy, and fusion of 
his lumbosacral spine and then had recurrent low back pain.  
In the veteran's case, service connection is not in effect 
for any back disability.

In a statement received in August 1993, the veteran said that 
he was unable to perform any kind of work.  He submitted an 
undated lay statement by a woman who identified herself as 
the former bookkeeper of the veteran's garage door business, 
who stated that when she working for the veteran he had 
headaches which were so severe that he couldn't function and 
that after a headache he seemed to lose his memory and 
ability to reason.  

At a VA neurological examination in November 1993, the 
veteran stated that he was having sharp, right-sided frontal 
headaches three or four times per week which lasted two to 
six hours with associated nausea, vomiting, blurring of 
vision, and photophobia, but without dizziness or loss of 
consciousness.  A neurological examination was normal.  The 
diagnosis was closed head injury with post-traumatic 
cephalgia.

In February 1995, a psychologist who described herself as a 
rehabilitation psychologist reported to the veteran's 
representative that she had evaluated him and reviewed some 
of his medical records and was of the view that he was 
unemployable due to his post-traumatic headaches.  She 
reported that the veteran had told her that it was necessary 
for him to recline repeatedly during the day due to his 
headaches.

In March 1995, the veteran filed VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, on which he stated that he last worked in 
July 1990 as a garage door installer and claimed that his 
service connected head injury with headaches prevented him 
from securing and following a substantially gainful 
occupation.

At a hearing before a hearing officer in March 1995, the 
veteran testified that he had a severe headache on average 
three times per week and the headaches would last a minimum 
of four hours.  He testified further that Tylenol # 3 did not 
relieve his headaches and that, when a headache occurred, he 
would sit in his easy chair.  

At a VA neurological examination in January 1996, the veteran 
stated that his headaches had become worse.  He said that he 
might have a week or two when he was headache-free and then 
have a week when he had a headache every day.  He indicated 
that he used oxygen which seemed to help with the severe 
headaches.  He was taking the medications Inderal, 
amitriptyline, and Fiorinal.  A neurological examination was 
normal.  The impression was post-traumatic cephalgia. 

The Board's October 1996 remand ordered that the veteran be 
admitted to a VA Medical Center (VAMC) for a period of 
observation and evaluation (O&E) to determine the severity of 
his service connected residuals of a skull injury with 
headaches.  In November 1997, a VA neurologist reported that 
the veteran had been admitted to the VAMC for the period of 
O&E on October 1, 1997, and he was scheduled to stay in the 
hospital for nine days.  A neurological examination on 
admission was normal.  An electroencephalogram (EEG) revealed 
an abnormal finding of short bursts of frontotemporal slow 
waves on the left.  

During this VA hospitalization for O&, the veteran underwent 
a neuropsychological assessment.  Psychological testing 
showed that he was functioning in the average range of 
psychometric intelligence, consistent with estimates of his 
pre-morbid cognitive endowment.  His working memory, capacity 
for learning, attentional focus, problem-solving skills, 
language skills, sensory perception, and motor speed and 
dexterity were all intact.  The veteran completed a pain 
questionnaire on which he placed himself at the highest and 
most extreme range of pain due to headaches.  The veteran was 
seen by the consulting psychologist on October 3 and on 
October 6, 1997.  He stated on both occasions that he had not 
had a headache since being admitted to the VAMC on October 1, 
1997, and he was concerned that this might reflect on his 
believability.

The VA neurologist who oversaw the veteran's period of O&E in 
October 1997 reported that he treated the veteran with the 
prescription drug Neurontin to prevent headaches and that use 
of this medication resulted in total relief of the veteran's 
severe headache.  The neurologist stated that, if the 
veteran's severe headaches were controlled by Neurontin, he 
would be able to be employed in a sedentary occupation.  

In a statement received in December 1997, the veteran, who 
was provided with a copy of the report by the VA neurologist 
concerning his period of O&E at the VAMC in October 1997, 
stated that: during the period of O&E he had a headache but 
it wasn't a "bad headache"; he left the VAMC on October 7, 
1997, two days before he was scheduled to leave so he was 
there seven days; and the day after he returned home he had a 
headache and later he had one which lasted for two days.

The joint motion by the parties before the Court stated that 
a copy of a VA treatment note dated June 4, 1998, should be 
added to the record, and this has been done.  The June 4, 
1998, VA treatment note shows that the veteran was seen that 
day at a VA general medicine clinic and stated at that time 
that as treatment for his headaches the medication Gabapentin 
had been prescribed but he did not take it because "it gives 
him a headache and generalized malaise."

In October 2000, the veteran was seen at a VA outpatient 
clinic.  He stated that he got headaches off and on which 
affected his right facial area and right-sided scalp area, 
for which he occasionally took Darvocet and Fioricet as 
needed.  He also stated that he was working part time 
delivering auto parts.  
When he was seen at a VA medical clinic in April 2001 for a 
six month checkup, it was noted that the veteran got 
headaches for which he took Darvocet and Fioricet.  

A VA CT scan of the veteran's head in January 2002 was 
grossly unremarkable

The veteran was afforded a VA neurological examination in May 
2002 by the physician who oversaw his period of O&E in 
October 1997.  The veteran stated that he had sharp, right 
frontal headaches twice a week which lasted two or three 
hours, which were associated with nausea and slight blurring 
of vision and photophobia, but no vomiting, dizziness, or 
loss of consciousness.  He was taking Fioricet, which 
provided partial relief.  He stated that he was unable to 
work due to headaches.  The veteran said that in the fall of 
2001 he worked delivering auto parts but that this produced a 
lot of stress and increased the frequency of his headaches.  
A neurological examination was normal.  The diagnosis was 
severe migraine headache variant, by history, with no 
objective or clinical sign of neurologic disability.  The 
examining VA neurologist offered an opinion that the veteran 
would be employable but only in a low stress occupation. 

A VA sleep disorders study in June 2003 resulted in a 
diagnosis of posture dependent obstructive sleep apnea.  
Recommendations included avoiding sleep in a supine position, 
weight loss, and a home trial of N-CPAP.

In April 2004 at a VA outpatient clinic, Butibital with 
caffeine was prescribed for the veteran's headaches and it 
was noted that his response to treatment was good.

The veteran filed an updated VA Form 21-8940, TDIU claim 
form, in December 2004, on which he reported his employment 
in recent years.  He indicated that from April to October in 
each of the years 2000, 2001, 2002, 2003, and 2004 he worked 
three days  a week for a total of 18 to 24 hours operating a 
grass mower for a golf course in Michigan.  He also indicated 
that he worked 24 hours per week delivering auto parts for a 
new car dealer in Michigan from January to April 2000, from 
November 2000 to April 2001, from November 2001 to March 
2002, and from January 2003 to April 2003.  Finally, the 
veteran indicated that he had worked as a cook for a company 
in Tennessee from January 2003 to April 2003.  The veteran 
stated that his earned income for the past 12 months had been 
$4753.

At a VA neurological examination in January 2005, the 
examiner found that the veteran had tension headaches which 
were responsive to medication and she noted that the veteran 
reported that his headaches had decreased in frequency and 
severity since he began treatment for sleep apnea.  The 
examiner also found that the veteran's tension headaches had 
no significant occupational effect.  She offered an opinion 
that, while the veteran's headaches were frequent, 
prostrating, and interfered with his economic adaptability, 
they were not in fact related to his service connected 
disability of residuals of a skull fracture.  She noted that 
the veteran had been able to maintain employment in the past 
despite having headaches.  

IV. Analysis

A.  Increased Evaluation  

The veteran is clearly entitled to an evaluation of 10 
percent for his residuals of a skull fracture with headaches 
under Diagnostic Codes 8045-9304 because he has been found by 
some physicians who have evaluated him to have the subjective 
complaint of headache recognized as related to his head 
trauma in service and because service connection has been 
granted for that disability.  His headaches associated with 
brain trauma do not, strictly speaking, constitute a 
condition unlisted in VA's rating schedule which would 
warrant the application of 38 C.F.R. § 4.20.  Nevertheless, 
the RO also rated the veteran's service connected disability 
as 30 percent disabling under Diagnostic Code 8100, which 
pertains to migraine (migraine headaches).  Because some 
physicians who have evaluated the veteran have found his 
headaches to be a migraine variant or even cluster migraine 
headaches, the Board finds that consideration of Diagnostic 
Code 8100 in this case is appropriate.  

An increased evaluation of 50 percent for the veteran's 
headaches under Diagnostic Code 8100 would require migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  That 
level of disability is not, the Board finds, currently shown 
by the competent and credible evidence of record in the 
veteran's case.  As noted in the Factual Background, the VA 
neurological examiner in January 2005 found that the veteran 
had tension headaches which were responsive to medication and 
she noted that the veteran reported that his headaches had 
decreased in frequency and severity since he began treatment 
for sleep apnea.  The source of the information on which the 
VA examiner based her findings in that regard was evidently 
the veteran himself, and the veteran and his representative 
have not disagreed with or disputed the findings that in 
January 2005 the veteran's headaches were responsive to 
medication and had had decreased in frequency and severity 
since the veteran began treatment for sleep apnea.  
Therefore, the Board must conclude that the findings of the 
VA examiner in January 2005 were accurate.  In  view of the 
difficulty in rating a disorder (headaches) which is 
subjective in nature, the Board finds it to be significant 
that the veteran has not disputed the VA examiner's findings 
that he has been having less severe, less frequent headaches 
which are responsive to prescribed medication.   Such being 
the case, the Board finds that it is unlikely that an 
individual whose headaches are responsive to medication and 
have recently become less frequent and less severe has been 
experiencing the very frequent completely prostrating and 
prolonged headache attacks productive of severe economic 
inadaptability which are required for a schedular evaluation 
of 50 percent under Diagnostic Code 8100, and so the Board 
concludes on that basis that the preponderance of the 
credible evidence of record is against the veteran's 
increased rating claims and that the schedular criteria for 
an evaluation in excess of 30 percent for residuals of a 
skull fracture with scalp laceration, cerebral concussion, 
and post-traumatic headaches have not been met in the 
veteran's case.  So the veteran's claim for an increased 
schedular rating for his service connected disability which 
includes post-traumatic headaches must be denied.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100 (2004).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2004).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture presented by the 
veteran's headaches is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
headache problems are currently markedly interfering with his 
employment or have resulted in frequent hospitalizations.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  With regard 
to the effect of the veteran's headaches on his employment, 
the Board's discussion in the Analysis section concerning 
TDIU below explains why the Board has not found marked 
interference with employment by reason of his service 
connected headaches.

B.  TDIU  

Initially, the Board notes that the veteran has not contended 
and no evidence shows that his non-compensable service 
connected disability of residuals of a shell fragment wound 
to the bilateral buttocks has ever had any effect on his 
employability, and the Board finds that there has been no 
such effect.

The veteran's combined service connected rating of 30 percent 
does not meet the schedular standards for TDIU of 38 C.F.R. 
§ 4.16(a), and so the issue for consideration with reference 
to the veteran's claim for TDIU is whether his service 
connected disability of residuals of a skull fracture with 
scalp laceration, cerebral concussion, and post-traumatic 
headaches currently renders him unemployable.  See 38 C.F.R. 
§ 4.16(b) (2004).  For the reasons stated below, the Board 
finds that the veteran's service connected disability does 
not in fact render him currently unemployable.

The veteran's updated VA Form 21-8940, received in December 
2004, shows that the veteran returned to the workforce in 
January 2000 and since then, a period of four and a half 
years, he has essentially been working half-time or somewhat 
more than half-time.  Although the earned income which the 
veteran listed on his VA Form 21-8940 might require that his 
employment be classified as "marginal" under 38 C.F.R. 
§ 4.16(a), his demonstrated ability to work half-time, when 
coupled with the finding of the VA neurological examiner in 
January 2005 that his headaches were responsive to medication 
and the veteran's report that his headaches have decreased in 
frequency and severity since he began treatment for sleep 
apnea are, the Board finds, convincing evidence that the 
veteran is no longer, if he ever was, precluded from 
obtaining and maintaining substantially gainful employment by 
reason of headaches.  While an ALJ of SSA found the veteran 
unemployable by reason of service connected headaches and a 
non-service connected low back disorder under laws 
administered by SSA in 1993 and a psychologist stated her 
opinion that the veteran could not work due to his headaches 
in 1995, there has been no recent opinion by any physician or 
vocational expert that the veteran, who has been working 
approximately half-time and whose headaches have decreased in 
frequency and severity, is currently unable to work in 
substantially gainful employment due to headaches.  In 
addition, the Board finds the fact that the veteran was 
essentially headache-free during the seven days of the period 
of O&E in 1997 casts doubt on his reports in post-service 
years concerning the frequency and severity of his headaches.  
In sum, there is significant probative evidence that it is 
likely that the veteran is able to engage in substantially 
gainful employment despite having some headaches and 
insufficient evidence, in the Board's view, to rebut 
persuasive the evidence which tends to show that the veteran 
could engage in substantially gainful employment if he was 
motivated to try to do so.  Therefore, the Board concludes 
that the preponderance of the credible evidence of record is 
against the veteran's claim for TDIU, and entitlement to that 
benefit is not established on a schedular or extraschedular 
basis.  See 38 C.F.R. §§ 3.340, 4.16 (2004).     

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a skull fracture with scalp laceration, cerebral 
concussion, and post-traumatic headaches is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.  




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


